Composition of Parliament
The competent Spanish authorities have informed me that Mr Ramón Jáuregui Atondo has been replaced by Mrs María Irigoyen Pérez with effect from 16 November 2010. I would like to welcome our new fellow Member and issue a reminder that, on the basis of Rule 3(2) of the Rules of Procedure of the European Parliament, until such time as her credentials have been verified or a ruling has been given on any dispute, Mrs Irigoyen Pérez shall take her seat in Parliament and on its bodies and shall enjoy all the rights pertaining thereto, provided that she has previously declared that she does not hold any office incompatible with that of Member of the European Parliament.